UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney: LEE LITIGATION GROUP

 

HERLINDA FRANCISCO, ETC.

Plaintiff(s)
Index # 19 CV 1649
- against -

Purchased March 22, 2019
NY TEX CARE INC., D/B/A GREEN & WHITE DRY CLEANERS, ETANO

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

QAZI HAIDER BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on April 25, 2019 at 12:16 PM at

148-39 KALMIA AVENUE
FLUSHING, NY 11355

deponent served the within SUMMONS AND COMPLAINT on INSUN YUN therein named,

SUITABLE by delivering thereat a true copy of each to "JANE SMITH" a person of suitable age and discretion. Said premises is
AGE Defendant's dwelling house within the state. She identified herself as the CO-TENANT of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE YELLOW BLACK 70 5'3 110
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's last

known residence at

148-39 KALMIA AVENUE
FLUSHING, NY 11355

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on April 30, 2019 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States
as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

  

Sworn to me on: April 30, 2019 Leo (|

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York QAZIH IDER
No, O1KN6178241 No. 01MU6238632 No. 4949206 ‘ :

Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 1466043
Commission Expires November 26, 2019 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 716798

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 -(212)619-0728 NYCDCA#1102045
